Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the documents filed on 07/07/2022. Claims 1, 5, and 7 have been amended. Claims 1 – 5 and 7 are pending for consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 07/07/2022 have been fully considered but they are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tummuru et al. (US 2018/0082256) (hereafter Tummuru) and in view of Kaga et al.  (US 2019/0238344) (hereafter Kaga).


Regarding claim 1 Tummuru teaches: A method for certifying an electronic document, said method being implemented by a certifying peer device in a network of peer devices, said peer devices being configured so as to store a copy of a blockchain using a blockchain mechanism (Examiner note: document certification is met by document credentials verification) (Tummuru, in Para. [0042] discloses “Blockchain technology is configured to communicate using a peer-to-peer (P2P) network.” Tummuru, in Para. [0048] discloses “when an entity decides to verify credentials using the decentralized/distributed network described in this disclosure, the hashed content of credentials documents can be published to the blockchain network.”),
said method comprising: authenticating an issuing peer device that issues this document (Tummuru, in Para. [0040] discloses “the decentralized credential verification network configured according to the techniques described in this disclosure can be adapted to provide authenticity, which can also significantly simplify the process” Tummuru, in Para. [0017] discloses “the secure credential is provided based upon recognition of a user identifier by a pre-existing application.” Tummuru, in Para. [0052] discloses “On the other end of this network are the individual candidates. At least certain embodiments provide a centralized server node for the individual candidate users on the network.”);
Tummuru fails to explicitly teach: generating, for said issuing peer device, a single-use public key/private key pair
sending, to the issuing peer device, a message containing said public key, an address of a smart contract in the blockchain and a description of services offered by this smart contract, said public key being destined to be used by the issuing peer device for signing a fingerprint of the document;
receiving a block of said chain and detecting, in this block, an event representative of a write operation to said smart contract, the fingerprint of the document issued by said issuing device and a signature of this fingerprint; verifying validity of said signature with said private key; and 
sending a transaction to the peer devices in the network of peer devices in order to ask the peer devices to execute a function of the smart contract with the effect of recording, in a block of the chain, information representative of a fact that the fingerprint of the document has been certified by said certifying peer device.
Kaga from the analogous technical field teaches: generating, for said issuing peer device, a single-use public key/private key pair (Examiner note: issuing a single-used key pair is met by deletion an old key pair and issuing/registering a new key pair) (Kaga, in Para. [0255] discloses “The user terminal 1300-A deletes the old key pair and public key certificate and registers the received new key pair and the public key certificate in the key storing unit 1091 (S511).”).
sending, to the issuing peer device, a message containing said public key, an address of a smart contract in the blockchain and a description of services offered by this smart contract (Examiner note: information and services offered by a smart contract are met by the record information of Kaga; issuing peer device is met by the user terminal 1300 communicating with other terminals via peer-to-peer network as depicted in Fig. 1) (Kaga, in Para. [0184] discloses “in the case of a smart contract, record information includes the contents of the contract and other information.” Kaga, in Para. [0002] discloses “The present invention relates to a blockchain (signature verification) system that implements distributed ledger management on a peer-to-peer (P2P) network”)
said public key being destined to be used by the issuing peer device for signing a fingerprint of the document (Kaga, in Para. [0075] discloses “the biometric information acquiring unit 1020 acquires biometric information such as fingerprints, veins, facial images, etc. of the user” Kaga, in Para. [0079] discloses “The public key certificate generating unit 1050 of the signature terminal 1000 generates a public key certificate by adding, to the public key obtained in step S3030, a biometric signature using the biometric information acquired in step S3010 as a key (S3040).”);
receiving a block of said chain and detecting, in this block, an event representative of a write operation to said smart contract (Kaga, in Para. [0093] discloses “in the case of a smart contract, record information is the content of the contract.”), the fingerprint of the document issued by said issuing device and a signature of this fingerprint (Kaga, in Para. [0075] discloses “The biometric information acquiring unit 1020 of the signature terminal 1000 acquires the biometric information of the user (S3010). Biometric sensors such as a fingerprint sensor, a vein sensor, and a camera are connected to the signature terminal 1000.”);
verifying validity of said signature with said private key (Kaga, in Para. [0082] discloses “the validity of the new transaction is verified in the verification terminal 1100” Kaga, in Para. [0099] discloses “the verification terminal 1100 accepts the new transaction and verifies the validity of each of the public template certificate, the public key certificate, and the signature value included in the new transaction” Kaga, in Para. [0110] discloses “In this verification, the verification terminal 1100 verifies that the user having the secret key has generated the new transaction and further verifies that the contents of the new transaction has not been tampered thereafter”);
and sending a transaction to the peer devices in the network of peer devices
(Kaga, in Para. [0242] discloses “transmission of transactions is broadcast within the blockchain system, and P2P networks are used for transmission of public keys or public templates” Kaga, in Para. [0229] discloses “each of the users transmits or receives a public key, etc. and then transmits a transaction.”) in order to ask the peer devices to execute a function of the smart contract with the effect of recording (Examiner note: as noted above, the smart contract with the effect of recording is met by the record information that includes all contract information) (Kaga, in Para. [0048] discloses “The record information acquiring unit 1060 acquires record information to be written in a transaction from an input from an input device or other means.”)
in a block of the chain, information representative of a fact that the fingerprint of the document has been certified by said certifying peer device (Kaga, in Para. [0102] discloses “A biometric signature, using biometric information as a key, has been given to the public key certificate in step S3040. The validity whether this biometric signature has been attached by the identical person is verified using the public template certificate.” Kaga, in Para. [0130] discloses “The signature terminal 1000 transmits the new public key certificate also to the user terminal 1300 that transmits and receives transactions.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tummuru, in view of the teaching of Kaga which discloses user certification and communication within a peer-to-peer network between signature, certification, and user, terminals/devices that includes verification, sending/receiving the relevant information in order to improve the certification procedure of Tummuru  (Kaga, [0048, 0075, 0079, 0082, 0099, 0102, 0110, 0229, 0242]).

Regarding claim 2 Tummuru as modified by Kaga teaches: The method for certifying an electronic document as claimed in claim 1, wherein said message furthermore contains an address of a decentralized application to which said issuing peer device is able to connect in order to receive an executable code in order to interact with said blockchain, executing this executable code making it possible to obtain said address of the smart contract and said description of the services offered by this smart contract (Examiner note: the decentralized applications containing executable codes are met by the executable instructions stored in memory; messages containing details of specified actions are met by instructions for performing relevant techniques) (Tummuru, in Para. [0080] discloses “Memory system 1202 is configured to store information and instructions to be executed by processor 1201, including information and instructions for performing the techniques described above.” Tummuru, in Para. [0081] discloses “a storage device 1203 is also provided for storing information and instructions.” Tummuru, in Para. [0082] discloses “Computer system 1210 may access data and features on systems residing on one or multiple different hardware servers 1231-1234 across the network 1220”).

Regarding claim 5, claim 5 discloses a server that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 5 and rejected for the same reasons.

Regarding claim 7, claim 7 discloses a medium that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 7 and rejected for the same reasons.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tummuru et al. (US 2018/0082256) (hereafter Tummuru), in view of Kaga et al.  (US 2019/0238344) (hereafter Kaga), and in view of Withrow et al (US 10,867,301) (hereafter Withrow).

Regarding claim 3 Tummuru, as modified by Kaga, teaches: The method for certifying an electronic document as claimed in claim 1, furthermore comprising: receiving a fingerprint of the document from an entity that owns the document (Tummuru, in Para. [0054] discloses “The transactions can be verified based on the document fingerprints (for example, a hash) for the transactions in the blockchain instead of verifying the documents themselves on the network.”);
Tummuru as modified by Kaga fails to explicitly teach: and verifying that said fingerprint is identical to the one recorded in the blockchain and, if this is the case, executing a second function of said smart contract in order to write, to a block of said chain, information representative of the fact that said document has been validated by its owner.
Withrow from the analogous technical field teaches: and verifying that said fingerprint is identical to the one recorded in the blockchain and, if this is the case, executing a second function of said smart contract in order to write, to a block of said chain, information representative of the fact that said document has been validated by its owner (Examiner note: document fingerprint is met by an object fingerprint) (Withrow in col.13, ll. 7 – 11 discloses “when a fingerprint from the object is compared with fingerprints in a reference database, a sufficiently close match is indicative that the test object and the reference object from which the reference fingerprint came are the same object” Withrow in col.15, ll. 39 – 42 discloses “the authentication service processes the request, block 814, querying the database based on the digital fingerprint provided with the request.” Withrow in col.14, ll. 35 – 39 discloses “The conditions under which a sale or other action dependent on one or more authentication actions (successful or otherwise) would or would not take place may be established before authentication is attempted.” Withrow in col.18, ll. 54 – 60 discloses “A "blockchain" approach may be used in an embodiment of the present disclosure. That is, a database or digital ledger of authentic item fingerprints, and optionally supplemental information such as transactions or digital pedigree associated with the items, may be implemented in a distributed, shared network rather than a single clearinghouse or provider.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tummuru, as modified by Kaga, in view of the teaching of Withrow which discloses fingerprints comparative analysis for authentication purposes in order to higher security of documents (or any objects) authentication in the system (Withrow, col.13, ll. 7 – 11, col.14, ll. 35 – 39, col.15, ll. 39 – 42, col.18, ll. 54 – 60)

Regarding claim 4 Tummuru as modified by Kaga teaches: The method for certifying an electronic document as claimed in claim 3, furthermore comprising: receiving a fingerprint of the document from an entity that verifies the document (Tummuru, in Para. [0054] discloses “The transactions can be verified based on the document fingerprints (for example, a hash) for the transactions in the blockchain instead of verifying the documents themselves on the network.”); 
Tummuru as modified by Kaga fails to explicitly teach: and verifying that said fingerprint is identical to the one recorded in the blockchain.
Withrow from the analogous technical field teaches: and verifying that said fingerprint is identical to the one recorded in the blockchain (Examiner note: document fingerprint is met by an object fingerprint) (Withrow in col.13, ll. 7 – 11 discloses “when a fingerprint from the object is compared with fingerprints in a reference database, a sufficiently close match is indicative that the test object and the reference object from which the reference fingerprint came are the same object” Withrow in col.18, ll. 54 – 60 discloses “A "blockchain" approach may be used in an embodiment of the present disclosure. That is, a database or digital ledger of authentic item fingerprints, and optionally supplemental information such as transactions or digital pedigree associated with the items, may be implemented in a distributed, shared network rather than a single clearinghouse or provider.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tummuru, as modified by Kaga, in view of the teaching of Withrow, which discloses comparative analysis of fingerprints including blockchain database for authentication purposes in order to higher security of documents (or any objects) authentication in the system (Withrow, col.13, ll. 7 – 11, col.18, ll. 54 – 60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Moss-Pultz (US 20160300234).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431 


/TRANG T DOAN/Primary Examiner, Art Unit 2431